In a proceeding pursuant to Family Court Act article 10, the child Sahara C. appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Pearl, J.), dated September 6, 2006, as, in effect, denied her application to direct the petitioner to pay her outstanding college tuition bill at C.W. Post, a campus of Long Island University.
*937Ordered that the order is reversed insofar as appealed from, on the law and the facts, without costs or disbursements, and the matter is remitted to the Family Court, Kings County, for further proceedings in accordance herewith.
Although the petitioner, the Administration for Children’s Services of the City of New York, is generally not required to make payments for college or university tuition for a child placed in its custody and care (see 18 NYCRR 628.3 [a] [3]), here, it is undisputed that the petitioner agreed to and did pay for the subject child’s private college tuition at C.W. Post, a campus of Long Island University (hereinafter C.W. Post) for the 2004-2005 academic year and then stopped doing so before the 2005-2006 academic year on the ground that she had failed to comply with the petitioner’s rules and regulations. The child continued to attend C.W. Post during the 2005-2006 academic year, but was unable to pay for all of her tuition costs. The petitioner agreed to pay for the child’s public college or university tuition costs, but because of the child’s outstanding tuition bill at CW Post, she was unable to obtain her transcript, which she needed to transfer to a public college or university.
On the record before us, we cannot determine the merits of the child’s application. Therefore, we remit the matter to the Family Court, Kings County, for a hearing to determine, inter alia, how and when the petitioner informed the child that it would no longer pay for her tuition at C.W. Post, its reasons therefor, and the date the child incurred her tuition costs for the 2005-2006 academic year, and thereafter for a determination on the merits of the child’s application.
The petitioner’s remaining contentions are without merit.
Motion by the petitioner-respondent on an appeal from an order of the Family Court, Kings County, dated September 6, 2006. By decision and order on motion of this Court dated July 25, 2007, that branch of the motion which was to dismiss the appeal on the ground that the appeal has been rendered academic was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the branch of the motion which was to dismiss the appeal on the ground that the appeal has been rendered academic is denied. Crane, J.P., Spolzino, Krausman and McCarthy, JJ., concur.